Citation Nr: 0730421	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  04-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served in the National Guard from May 1956 to 
March 1959 and on active duty from March 1959 to July 1960.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 rating decision by the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO).  Subsequently, the case was 
transferred to the Newark, New Jersey RO.  In January 2007, 
the undersigned Veterans Law Judge conducted a hearing 
regarding the issue on appeal.  


FINDING OF FACT

The evidence established a medical nexus between military 
service and the veteran's bilateral foot condition. 


CONCLUSION OF LAW

A bilateral foot condition was incurred in service.  38  
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   

Regarding service in the National Guard or Reserve, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training (ACDUTRA).  It may also be granted 
for injury incurred or aggravated while performing inactive 
duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106.

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his bilateral foot condition was 
caused by the boots he was required to wear during his 
military service.  The service department has indicated that 
the veteran's service medical records probably perished in a 
fire at the National Personnel Records Center in 1973, and no 
service medical records are available.  It is indeed 
unfortunate that no service medical records are available, 
and the Board recognizes it has a heightened duty to develop 
the case and explain its conclusions.  

However, the veteran himself testified that he did not seek 
treatment for his claimed condition during service.  See 
Hearing Transcript at 8; see also VA examination (Nov. 2002).  
Although the veteran asserts that he received treatment for a 
bilateral foot condition in the 1980's, the first medical 
document of record noting treatment for a bilateral foot 
condition was in 2001.  Regardless, the first claimed 
treatment was twenty or more years after his military 
service.  See Hearing Transcript at 9-10 (The veteran stated 
that he did not seek treatment until the 1980's.).  

In November 2002, the veteran underwent a VA examination 
where he was diagnosed with bilateral hallux rigidus 
deformity.  In October 2003, the examiner submitted an 
additional statement noting that the bilateral condition was 
"likely to have been caused by ill fitting boots" worn 
during military service.  In addition, the examiner provided 
a rationale for her opinion and indicated that ill-fitting 
boots caused pressure on the toe, resulting in pain and 
wearing out of the bone at the joint causing bilateral hallux 
rigidus.  

Although the evidence does not show a bilateral foot disorder 
for many years after military discharge, there is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that she misstated any 
relevant fact.  Based on the evidence outlined above and, as 
no contrary evidence is of record, the Board finds that 
service connection is warranted for a bilateral foot 
disability. 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Inasmuch as the Board is allowing the claim 
on appeal, the veteran will not be prejudiced by the Board's 
decision even if the duty to notify and duty to assist 
provisions contained in the law have not been completely 
satisfied.  


ORDER

Service connection for bilateral foot condition is granted.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


